Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 29.
My dearest Friend.
Ghent 23 August 1814

We had last Friday, after my letter of that day to you was closed, a conference with the British Commissioners at their request, which will probably be the last—Lord Castlereagh himself had arrived here the Night before, and left this place on his way to Bruxelles the day after—We did not see him; but at the Conference it is scarcely a figure of speech to say that we felt him—Our opponents were not only charged fourfold with obnoxious substance, they threw off even much of the suavity of form, which they had observed before—After they had opened upon us their new Battery from England, and answered some questions put on our part, I told them, and we all agreed on our side that our proceedings were now sufficiently matured, for us to be ready to receive from them a written Communication—They promised it to us without delay, and sent it the next Morning—We shall send our answer in a day or two, and I believe we shall need to wait no longer than for their reply—That may be sent us in an hour, or it may be delayed a week; the difference of which will depend upon its length or its Laconism—Every thing here has proceeded precisely as I had expected—It is not possible that we should be detained beyond the last of this Month, unless it be for the arrangement of our Papers—
Mr: Dallas and Mr Emlen left us the day before yesterday morning, for the Texel, to embark on the John Adams—That ship is to sail the day after to-morrow: I have not heard yet from Mr Smith, and know not even for what Port he embarked at Cronstadt—I wrote him a Letter by Mr Dallas, to be delivered by him if Mr Smith should arrive at the Texel before the John Adams sails; and to be left there, with the Consular agent, to be given him if he arrives there afterwards.—I am afraid he will be too late not only for that opportunity but for the Neptune.
Messrs: Bayard, Clay, and Gallatin expect to return this Autumn to America—But their project now is to order the Neptune round to Cherbourg, Brest or L’Orient; and to go there by Land to embark—They will thus have the opportunity of visiting Paris again. They suppose that by this arrangement they may yet sail as early as the first of October—But it is much more likely they will not get away before the first of November—Then an American Coast in December will be very disagreeable—Some of them will run a great risk of passing another Winter in Europe.
Messrs: Delprat and Todd, arrived here together on Saturday—Todd was to have gone in the John Adams; but on reaching this City he received a letter from his mother, urging him at all Events not to stay longer in Europe than Mr Gallatin—Todd’s argument is that in compliance with his Mother’s request, he must stay in Europe, as long as Mr Gallatin; so he has postponed his Voyage, until the departure of the Neptune, and talks of returning immediately to Paris—He has a very important motive to this step; for an oculist there has promised him, if he will put himself for a few weeks under his hands, he will make him look straight—He had also after all the misfortune to fail of being presented—Mr Crawford had an Audience, and delivered his Credentials last Tuesday—Todd was to have been presented at the same time; but the Introducteur des Ambassadeur forgot to send him notice in time; so that he was disappointed.
Coll: Milligan has just returned from an excursion of two days, with Mr Hughes to Antwerp—The Coll: is going upon a visit to his Relations in Scotland; with the intention however of returning wherever the Neptune may be in time to go by her—This place continues to be the thoroughfare of all the Americans in Europe—They come, and look at us, and are off, in such rapid succession, that sometimes I hear nothing of them until they are gone—Mr Jos. Russell departs this day for Paris—He desires me to remember him with his most particular respects, to you.
We are not confined exclusively to visitors from our Country. Last Friday, our old friend de Cabre came and spent the Evening with us. He is going as Secretary of the French Legation to Copenhagen, and came round by this City, twelve leagues out of his way, merely for the pleasure of seeing us, and especially his intimate friend Hughes. If besides that he came to reconnoitre, we know nothing of it—I put him one or two prying questions, but he was as ignorant as a simpleton—He knew Nothing—He had not long since a touch of the gout, but is, now in perfect health, and fatter than when we last saw him at Boston.—He also desired to be most respectfully remembered to you—He spoke to me with great attachment and Veneration for the Duke de Vicence, who you know is in retirement—St: Genêt he told me was in Holland—Rayneval is first Secretary of the Embassy in England. The new French Ambassador to Russia is the Count de Noailles—I suppose he will have arrived at St: Petersburg before you receive this Letter.
The Mayor called upon me as I was closing my last Letter to you, for the purpose of going with me to see the Public Library of the City—We had visited the Botanical Garden, in company with Mr and Madame Meulemeester, the day before—These Institutions and many other improvements and embellishments of the City have originated while the Country was in the Possession of France—The Botanical Garden is one of the best in Europe—The Library consisting chiefly of the spoils of many suppressed Religious Houses, has a few antient Manuscripts, but scarcely any modern books. Its most copious collections are in the classes of Theology and Jurisprudence. The Librarian who expected us all in a Body, was prepared to receive us with a Speech; but the other Gentlemen were all indisposed or engaged and I alone accompanied the Mayor—The worthy Librarian, though apparently a little disconcerted, at having but one person for his auditory, did not chuse however to lose his Speech, and I received it with suitable solemnity, and answered him by a discourse as umbrageous with laurels as his own had been with olive-branches. Yesterday the Mayor accompanied me, also alone, to visit a collection of antient medals, belonging to the Curate of the Church of St: Nicholas, named de Bast—It is very large, and curious. the number of his Medals amounts to nearly ten thousand; of which it was impossible in the course of two hours to take more than a cursory View. The Roman Medals and Coins were to me the most interesting and the most complete—The Curate is one of the most learned men of the Country, and has published several large works on subjects of Antiquity—But he has made himself obnoxious by taking an earnest and active part in the political troubles of the Country. He was deeply concerned in the insurrection of these Provinces against the Austrian Government, which immediately  preceded the French Revolution, and he gave me a medal, and two or three pieces of Coin struck at that time by the insurgents—He is at present engaged upon a work of researches into the history and character of the antient Celtic Language.
This day, we are all invited to dine with the Intendant—And the British Commissioners are likewise to be there—They have sent us an Invitation to dine with them next Saturday, which we have accepted; but I should be unwilling to pledge myself that it will not be superseded by the total rupture of the Negotiation, before that day. If not, it will be what Count Busche called Lauriston’s last official dinner at St: Petersburg, the Henker’s Mahlzeit.
There is news from New-York to the 18th: of July—In the affair at Niagara, where the British official Accounts pretend that their troops were repulsed by the prodigious superiority of our numbers, it appears that our numbers were in truth inferior to their’s—But it is lamentable that we had done nothing more important before their reinforcements were brought into the field—At least I will hope that the accounts which must soon come will not arrive untill we shall have finished here, and be gone.
Love to Charles—I hope you will have exchanged the Strugoffshikoff house for smaller and more comfortable apartments; and that you will see by this day two Months, your ever affectionate husband
A